I think the petition for a rehearing should be granted in this case.
The hospital did not undertake to treat the plaintiff, or to furnish her with doctors or nurses, but merely furnished the room she occupied and the usual facilities of the hospital for treatments by her own physicians and nurses. Dr. Lunceford, the interne who administered the hypodermoclysis, was a graduate physician who had been *Page 38 
highly recommended to the hospital as a man fully qualified by reason of his education and skill to perform the duties of an interne; and in administering the hypodermoclysis he was acting under the directions of the plaintiff's own physician, and not of the hospital. The hospital gave him no instructions in connection with administering the hypodermoclysis, which was an operation requiring the technical skill of an expert physician or nurse, and although it employed him as an interne it had no right to control or direct him as to the manner in which the operation should be performed.
Under these undisputed facts I do not think the hospital should be held liable under the rule of respondeat superior. The reasoning of Mr. Justice Cardozo in the case of Schloendorff v. Society of New York Hospital, 211 N.Y. 125, 105 N.E. 92, 52 L.R.A., N.S., 505, Ann. Cas. 1915C, 581, seems to me to be exactly in point.
Under our own cases the right of control of the person doing the wrong is the principal factor in determining the defendant's liability. In Powell v. Virginia Construction Company, 88 Tenn. 692, 697, 13 S.W. 691, 692, 17 Am. St. Rep. 925, Mr. Justice Lurton lays down the rule that "in every case, the decisive question is, had the defendant the right to control in the given particular, the conduct of the person doing the wrong?"
And throughout our cases this rule is uniformly followed and the principal or employer is held not to be liable in those cases in which he has neither reserved nor exercised the right to control the employee in respect to the manner in which the work is to be done. A few of the cases so holding are Mayberry v. Bon Air Chemical Co., 160 Tenn. 459, 26 S.W.2d 148; Phillips v. Tennessee Eastman Corporation, 160 Tenn. 538, *Page 39 26 S.W.2d 1051; Odom v. Sanford  Treadway, 156 Tenn. 202, 299 S.W. 1045; and Howell v. Shepherd, Tenn. App., 196 S.W.2d 849.
For this reason I respectfully dissent from the holding of the majority in dismissing the petition for a rehearing. *Page 40